Citation Nr: 1505291	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-46 546A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, including residuals of a head injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1990 and from October 1990 to December 1993.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of October 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO).  In June 2012, the Board reopened claims for entitlement to service connection for headaches, including as residuals of a head injury, and for a back disability and remanded the reopened claims, as well as the issue of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), depression, and anxiety, to include as secondary to service-connected removal of the spleen, fractured ribs, and tinnitus, to the RO for examinations and nexus opinions.  

In response to the Board's remand, VA examinations and nexus opinions on the issues listed on the title page were obtained in August 2012 and March 2013.  Consequently, there has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A December 2012 rating decision granted entitlement to service connection for PTSD with depression and assigned a 50 percent rating effective October 12, 2006.  Consequently, this issue is no longer part of the current appeal.

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in April 2012, and a copy of the hearing transcript is of record.

FINDINGS OF FACT

1.  The Veteran does not have headaches, including as residuals of a head injury, that are causally related to his military service or to service-connected disability.

2.  The Veteran does not have a back disability that is causally related to his military service or to service-connected disability.

3.  The Veteran does not have a neck disability that is causally related to his military service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include as residuals of a head injury, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2014).

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the November 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

In cases such as this one, where some of the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

According to a June 2007 Formal Finding on the Unavailability of Service Medical Records, unsuccessful attempts were made to obtain the Veteran's service treatment records for his initial period of service.  Telephone calls and letters to the Veteran informing him of the unavailability of his service treatment records were also noted.  According to an October 2009 Formal Finding on the Unavailability of Outpatient Treatment Records for Winn Army Community Hospital from October 18, 1993 to October 25, 1993, attempts to obtain these records did not produce any records from either Winn Army Community Hospital or from the Veteran.  The Veteran was informed in November 2006 and January 2008 letters from VA of other possible sources of evidence to support his claims, such as lay statements from people who knew him in service.  Although the service treatment records from the Veteran's initial period of service are unavailable, the Veteran has contended that it was an automobile accident during his second period of service that caused the disabilities at issue.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations, with nexus opinions, were obtained in August 2012 and March 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 and March 2013 examinations and nexus opinions obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2012 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2012 videoconference hearing, the Veteran's representative, Disabled American Veterans, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded in June 2012 to the RO for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for headaches, to include as residuals of a head injury, for a back disability, and for a neck disability, which he contends were related to an automobile accident incurred in service.  Because the Veteran contends that his headaches, back disability and neck disability are related to the same motor vehicle accident in service, the Board will address all of the disabilities together.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that medical history and medical examination reports dated in June 1990 do not contain any complaints or clinical findings of headaches, a back disability, or a neck disability.  The Veteran was in an automobile accident in October 1993 in which he ruptured his spleen and fractured his left rib; he underwent a splenectomy.  

The Veteran complained on VA orthopedic examination in February 1995 of mid-thoracic back pain soon after service discharge after doing heavy work.  The diagnosis was of fracture of the ribs of the left chest wall, perhaps posteriorly as well as anteriorly.  It was noted that the Veteran also appeared to have mild scoliosis, probably developmental , not secondary to service trauma.  The Veteran's pain was thought to be due to muscle strain over the affected rib areas.  The Veteran's head was reported to be normal on VA general medical evaluation in February 1995.

The Veteran complained in VA treatment reports dated from March to July 1998 of low back pain.  A CT scan of the head in June 1998 was reported to be normal.  The Veteran complained in February 2001 of a 6-7 year history of migraines; the examiner noted that there was no relationship between a splenectomy and headaches.  July 2002 X-rays of the neck showed mild arthritis changes.  VA treatment records dated from February to May 2006 reveal vascular headaches and migraines.  A March 2006 CT scan of the head was normal.  The Veteran complained in April 2006 of headaches since service injury.  November 2006 X-rays of the neck did not show any acute process.

Migraine headaches, status post splenectomy was diagnosed in May 2007 medical records from Southeast Missouri Hospital.  The Veteran complained in January to August 2008 treatment records from Southeast Missouri Hospital of migraine headaches and neck and back pain.  The assessments were cervicalgia, backache, and headache.

VA treatment records for March 2009 reveal that the Veteran was involved in a near-fatal automobile crash on December 16, 2008 in which he was rendered unconscious with multiple fractures of the ribs and collapse of the lung and vertebra.  The Veteran complained in June 2010 of headaches and back pain.  He complained in February 2011 of headaches, back pain, and neck pain since an injury in service.

After examination of the Veteran and review of the claims files in January 2011, a VA examiner diagnosed a history of postoperative lumbar fusion in December 2008 with wound infection with MRSA, status post I and D of the lower leg furuncle in October 2006, and healed left rib fractures from a December 2008 motor vehicle accident.  The examiner concluded that the lumbar fusion and leg furuncle did not have anything to do with the Veteran's splenectomy.

The impressions on VA treatment records for May 2011 were post-traumatic headache with chronic migraine, likely an element of medication overuse headache, and neck and back pain, musculoskeletal in etiology.  Treatment records for August 2011 reveal complaints of a chronic history of back pain since service, with increased pain beginning 1-2 months ago.  

The Veteran testified at his April 2012 videoconference hearing that he incurred head and back trauma in his 1993 automobile accident, that his headaches started shortly after service discharge in 1993, and that he has been told by doctors that his back problems are due to his motor vehicle accident in service.

The Veteran complained on VA examination in August 2012 of constant, right-sided headache pain, worse with physical activity, with nausea, sensitivity to light, and changes in vision.  After examination of the Veteran and review of the claims files, the examiner concluded that the Veteran's headaches were less likely than not incurred in or caused by service injury because there were no complaints of headaches in the service treatment records and the events after service discharge are more likely the source of the Veteran's headaches.

On VA examination in August 2012, the Veteran gave a history of headaches beginning in 1994, right after he left service.  He said that his headaches are related to his motor vehicle accident and resulting splenectomy.  He complained of constant, right-sided headache pain, worse with physical activity, with nausea, sensitivity to light, and changes in vision.  After examination of the Veteran and review of the claims files, the examiner concluded that the Veteran's headaches were less likely than not incurred in or caused by service injury because there were no complaints of headaches in the service treatment records for his second period of service and events after service discharge are more likely the source of the Veteran's headaches.

On VA examination in August 2012, the Veteran initially said that his neck pain started in 1994 but then said that low back pain started first and that it took 1-2 years for pain to spread into the neck region.  Physical examination of the neck revealed less movement than normal, weakened movement, excess fatigability, and pain on movement.  It was noted that a MRI of the cervical spine in September 2011 was considered normal.  After examination of the Veteran and review of the claims files, the examiner concluded that the Veteran's neck disability was less likely than not incurred in or caused by service injury because there were no complaints of neck disability in the service treatment records for the second period of service and events after service discharge are more likely the source of the Veteran's headaches.

The diagnoses on VA back and neck clinic records for December 2012 were headache disorder; post thoracolumbar fusion of T11-L4; disc protrusion at L4-L5 to the right; chronic myofascial pain; facet degenerative joint disease of the cervical spine; somatic dysfunction of the cervical, thoracic, pelvis, and sacrum; and chronic pain syndrome.

On VA examination in March 2013, the Veteran said that he injured his low back in a motor vehicle accident in October 1993, although he was unaware of the injury until December 1993, and that he has had back pain ever since.  He currently complains of daily recurrence of "mostly severe" low back pain, which is aggravated by most activities, including sitting and walking.  Physical examination of the low back did not show any functional impairment, localized tenderness or pain to palpation, guarding or muscle spasm.  It was noted that a MRI of the lumbar spine in September 2011 showed T11-L4 fusion without evidence of complication and moderate thoracic and mild lumbar spine degenerative changes.  The diagnoses were post-operative thoracolumbar fusion and degenerative disc disease of the lumbar spine.  

After examination of the Veteran and review of the claims files, the examiner concluded that the Veteran's low back disability was less likely than not incurred in or caused by service injury because the Veteran's service treatment records for his second period of service do not show any evidence of back injury or spine pathology, including records related to the Veteran's motor vehicle accident in October 1993.  The examiner also referred to an evaluation of the Veteran on December 10, 1993 in which a physician returned the Veteran to duty without assignment limitations and found him fit for ETS and follow-up with the VA; the examiner opined that the Veteran would not have been returned to duty without limitation if there had been significant back pathology.  Other reasons for the above finding on etiology were the Veteran's notation that he did not realize he had a back disability until after service discharge and his 2008 post-service motor vehicle accident that resulted in spinal fusion, which was considered the likely cause of his current back pathology.

The service treatment records for the Veteran's second period of service reveal that the Veteran incurred a ruptured spleen and a fractured rib as the result of a motor vehicle accident in October 1993.  The Veteran was granted entitlement to service connection for removal of the spleen and for fracture ribs in a January 1995 rating decision.  There is no mention in these treatment record of any problem involving headaches, the low back, or the neck.  The initial post-service evidence of any of the disabilities currently at issue was on VA evaluation in February 1995, which is more than a year after service discharge, when the Veteran complained of 
mid-thoracic back pain beginning soon after service discharge.  It was concluded in February 1995 that the Veteran's back pain was probably due to developmental scoliosis and not to trauma.  Although a 6-7 year history of headaches was reported in February 2001, it was noted that there was no relationship between the Veteran's splenectomy and his headaches.  

The Board would also note that there is evidence on file that the Veteran was in a motor vehicle accident in December 2008, which included injury to the vertebra and subsequent lumbar fusion.  Moreover, the VA opinions on file in January 2011, August 2012, and March 2013, which are based on a review of the record and examination of the Veteran, and which contain a rationale for the opinions, are against the claims.  There is no nexus opinion on file in favor of any of the issues on appeal.  In other words, the evidence does not relate the Veteran's current headaches, low back disability, or neck disability to service.  

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a back or neck disability due to service.  The diagnosis of a low back or neck disability, such as degenerative joint disease, and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.  With respect to the claim for headaches, although this is a disability within the competent of a lay person, the Veteran is not considered credible because there were no complaints of headaches in service or on VA evaluation in February 1995.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for headaches, a back disability, and a neck disability, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches, to include as secondary to a head injury, is denied.

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a neck disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


